EXHIBIT 10.3

Exclusivity Agreement

This Exclusivity Agreement (this “Agreement”) dated May 6, 2010 is among
TerreStar Corporation (“TerreStar”), TerreStar Networks Inc. (“Networks” and
together with TerreStar, the “Company”), SkyTerra LP, SkyTerra Communications,
Inc. and HGW Holding Company, L.P. (“HGW Holding Company” and together with
SkyTerra LP and SkyTerra Communications, Inc., “SkyTerra”). The Company and
SkyTerra are each referred to herein as a “party” and collectively referred to
herein as the “parties”.

Background

The Company and SkyTerra desire to have negotiations regarding certain
transactions (the “Proposed Transaction”) described in that certain draft term
sheet attached hereto (the “Term Sheet”). Such negotiations began pursuant to a
prior exclusivity agreement between the Company, HGW Holding Company and certain
affiliates of HGW Holding Company. Although affiliates of SkyTerra will have the
right to be involved in such negotiations and subject to SkyTerra’s right to
assign this Agreement pursuant to Section 7(c), SkyTerra LP will be the SkyTerra
entity primarily engage in such negotiations.

Contemporaneously with the execution of this Agreement, and in consideration of
the Company entering into this Agreement, SkyTerra LP and SkyTerra
Communications, Inc. are entering into a Satellite Minutes Agreement (the
“Satellite Agreement”) with Networks pursuant to which SkyTerra LP and SkyTerra
Communications, Inc., subject to the terms and conditions in the Satellite
Agreement, will purchase from Networks mobile satellite minutes with an
aggregate purchase price of $40,000,000 (the “Purchase Payment”). A portion of
the Purchase Payment will be obtained from HGW Holding Company. SkyTerra LP and
SkyTerra Communications, Inc. would not enter into the Satellite Agreement or
make the Purchase Payment in the absence of this Agreement. HGW Holding Company
would not make Purchase Prepayment funds available in the absence of this
Agreement.

Negotiation of the Proposed Transaction and the associated due diligence have
involved and will continue to require a significant allocation of SkyTerra
resources.

In order to induce SkyTerra LP and SkyTerra Communications, Inc. to enter into
the Satellite Agreement and in order to induce HGW Holding Company to make
Purchase Payment funds available, the parties desire to enter into this
Agreement.

Therefore, the parties agree as follows:

1. Negotiations. For the period from the date hereof through August 4, 2010 (or
such later date as the parties may agree, the “Termination Date”), the Company
will, and will cause the Company’s direct and indirect subsidiaries
(collectively, the “Controlled Subsidiaries”) to diligently engage in good faith
negotiations with respect to the Proposed Transaction.



--------------------------------------------------------------------------------

2. Alternative Transactions.

(a) For the period from the date hereof through the Termination Date, the
Company shall not, and the Company shall not permit any of its affiliates, or
any of the representatives or employees of or advisors to the Company or any of
its affiliates to, directly or indirectly, take any action to (i) encourage,
entertain, solicit, facilitate or initiate the submission of any Alternative
Transaction Proposal, (ii) enter into any written or oral agreement for or
relating to a Third Party Transaction (as hereinafter defined), or
(iii) participate in any way in discussions or negotiations with, or furnish any
non-public information to, any person in connection with any Alternative
Transaction Proposal. The Company shall be responsible for any breach of this
Agreement by any of its affiliates or any of their respective representatives or
advisors. The Company will immediately communicate to SkyTerra the receipt of
any third party solicitation, proposal or inquiry that the Company, its
affiliates or any of their respective representatives or advisors may receive in
respect of any Third Party Transaction, or of any request for such information,
including in each case the material terms of any such third party solicitation,
proposal or bona fide inquiry.

(b) “Alternative Transaction Proposal” means any proposed Third Party
Transaction. “Third Party Transaction” means an Alternative Transaction with a
party other than SkyTerra or an affiliate of SkyTerra. “Alternative Transaction”
means, except for any Proposed Transaction, any transaction that would grant any
third party rights with respect to, or take or fail to take any other action
with respect to, the S-band Spectrum (as defined in the Term Sheet) that would
interfere with or obstruct the use of the S-band Spectrum by SkyTerra or
otherwise make it unavailable for use by SkyTerra or limit the ability of the
Company or SkyTerra to enter into the Proposed Transaction.

3. No Conflict. Each party represents and warrants to the other that the first
party’s entry into this Agreement does not violate any contract, order,
judgment, law or regulation binding on it, or result in any material change in
its right against or obligation to any third party.

4. Access. So long as negotiations are continuing, the Company will make records
in its possession or control, and relevant personnel of the Company, its
accountants and its advisors, available to SkyTerra and its officers, employees,
affiliates, managers, partners, agents and advisors (including, without
limitation, accountants, attorneys, consultants, financial advisors and bankers)
as SkyTerra reasonably requests in connection with SkyTerra’s due diligence, in
accordance with the terms of that certain Confidentiality Agreement, dated
December 22, 2009 (the “Confidentiality Agreement”), by and among the Company,
Harbinger Capital Partners Master Fund I, Ltd. and Harbinger Capital Partners
Special Situations Fund, L.P.

5. Confidentiality, Publicity. The existence and terms of this Agreement, the
Term Sheet and of the discussions between the parties as to the Proposed
Transaction are to remain confidential, except as disclosure of its contents is
required by applicable law, regulatory authority or stock exchange listing
agreement; provided, however, the Term Sheet shall not be disclosed to the
public in any event. In the event a party hereto or any of its representatives
is required by applicable law, regulatory authority or stock exchange listing
agreement to disclose any of such information, such party will (a) promptly
notify the other party prior to any such disclosure, (b) reasonably accept the
other party’s revisions to the proposed disclosure and (c) cooperate with the
other party in any attempt it may make to obtain a protective order or other
appropriate assurance that confidential treatment will be afforded the
applicable information. Each party agrees that it will treat the existence and
terms of this Agreement and of such discussions with the same care as

 

2



--------------------------------------------------------------------------------

it would take to preserve the confidentiality of its own confidential
information. Prior to the execution of definitive agreements among the parties
regarding the Proposed Transaction, neither party will make any announcement to
the public, to third parties, or to its respective employees concerning the
Proposed Transaction without prior consultation with, and the approval of, the
other party, which may be withheld in its discretion. This Section 5 will not
preclude any of the parties hereto from complying with legal or regulatory
requirements applicable to it. If any party believes that it is subject to such
a requirement, it will give the other parties prompt prior notice thereof prior
to disclosing the information in question. The provisions of this Section 5 are
in addition to, and not in lieu of, the provisions of the Confidentiality
Agreement, or any other confidentiality agreement among the parties.

6. Fees and Expenses. Each Party to this Agreement will pay all of its own
expenses incurred in connection with the Proposed Transaction, whether or not
the Proposed Transaction is entered into or consummated.

7. General.

(a) Binding and Non-Binding Provisions. Except for the express obligations set
forth in this Agreement, which are intended to be legally binding, this
Agreement does not create any legally binding obligation with respect to the
Proposed Transaction itself or as to anything preliminary thereto. No term sheet
or other document, or any act or course of dealing, other than a writing signed
by both parties that expressly states that it is intended to be legally binding,
shall create any legally binding obligations. This Section 7(a) sets forth the
complete understanding of the parties as to the legal status of this Agreement
and any such other document, act or course of dealing.

(b) Modifications. This Agreement may not be modified, supplemented or waived
except by an instrument in writing expressly to that effect signed by the party
against whom such modification, supplement or waiver is asserted. Any such
waiver will apply only to the specific instance set forth in such writing.

(c) Assignment. All rights and obligations of SkyTerra under this Agreement may
be freely assigned or otherwise transferred by SkyTerra to any affiliate(s) of
SkyTerra. This Agreement may not be assigned or otherwise transferred by the
Company.

(d) Applicable Law. This Agreement shall be exclusively governed by and
construed in accordance with the internal laws of the State of New York without
regard to its rules of conflicts of laws.

(e) Equitable Relief. The parties agree that monetary damages would not be a
sufficient remedy for any breach of this Agreement by the Company and that
SkyTerra shall be entitled to equitable relief, including injunction and
specific performance, as a remedy for such breaches. Such remedy shall not be
deemed to be the exclusive remedy for a breach by the Company of this Agreement
but shall be in addition to all other remedies available at law or equity to
SkyTerra.

(f) Descriptive Headings; Construction. The descriptive headings contained
herein are for convenience of reference only and shall not affect in any way the
meaning or

 

3



--------------------------------------------------------------------------------

interpretation of this Agreement. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party.

(g) Counterparts. This Agreement and any amendments hereto may be executed in
any number of counterparts, each of which shall be deemed to be an original but
all of which together shall constitute but one agreement.

(h) Termination. This Agreement shall terminate on the Termination Date,
provided, however that Sections 5 – 7 shall survive the termination of this
Agreement and continue in full force and effect according to their terms.
SkyTerra may, in its sole discretion, accelerate the Termination Date to an
earlier date.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Exclusivity Agreement.

 

          SKYTERRA LP

By:

    SkyTerra GP, Inc., its general partner

By:

   

 

Name:

    Peter A. Jenson

Title:

    President

 

HGW HOLDING COMPANY, L.P.

By:

    HGW GP, Ltd., its general partner

By:

   

 

Name:

    Peter A. Jenson

Title:

    Vice President

 

SKYTERRA COMMUNICATIONS, INC.

By:

   

 

Name:

    Elizabeth Creary

Title:

    Assistant Secretary

[Signature Page to Exclusivity Agreement]



--------------------------------------------------------------------------------

TERRESTAR CORPORATION

By:

 

 

Name:

  Jeffrey Epstein

Title:

  President & CEO

 

TERRESTAR NETWORKS INC.

By:

   

 

Name:

    Jeffrey Epstein

Title:

    President & CEO

[Signature Page to Exclusivity Agreement]



--------------------------------------------------------------------------------

Draft

CONFIDENTIAL

Not a binding offer. For discussion purposes only

SUMMARY OF PRINCIPAL TERMS OF SPECTRUM POOLING AGREEMENT

The following is a summary of the principal terms and conditions relating to the
proposed transactions described herein (the “Summary”) and is intended for
discussion purposes only. The following Summary does not constitute an offer
capable of acceptance. Under no circumstances shall the terms and conditions set
forth in this Summary constitute or be deemed to constitute the legally binding
obligation of SkyTerra LP or any of its affiliates, to negotiate or to
consummate any transaction.

 

Parties   

TerreStar: TerreStar Corporation (“TerreStar”).

 

Networks: TerreStar Networks Inc. or such affiliate of TerreStar that is the
licensee of the S-band Spectrum (“Networks”).

 

SkyTerra: SkyTerra LP and / or one or more affiliated entities as determined in
its sole discretion (“SkyTerra”). Although affiliates of SkyTerra will have the
right to be involved in such discussion and negotiation and subject to
SkyTerra’s rights to assign rights pursuant to the Exclusivity Agreement to
which this Summary is attached, SkyTerra LP will be the SkyTerra entity
primarily engaged in the discussion and negotiation of the matters described
herein.

 

Spectrum   

The portion of the S-band spectrum that Networks is authorized by the FCC to use
to serve the United States via satellite and ancillary terrestrial component
(“ATC”) facilities (the “S-band Spectrum”).

 

Spectrum Pooling Agreement   

SkyTerra would seek to implement the terms, among others, described herein
pursuant to a “Spectrum Pooling Agreement.”

 

[***]



--------------------------------------------------------------------------------

FCC License & Compliance Matters   

Networks currently holds FCC licenses and authorizations to use the S-band
Spectrum in the United States (the “FCC License”). Networks has applied to the
FCC, and may apply again in the future, for additional licenses and
authorizations to use the S-band Spectrum in the United States. Once issued,
these additional licenses and authorizations would be deemed part of the FCC
License.

 

[***]

Satellite Capacity    In order to ensure that [***] Satellite Use of S-band
Spectrum [***]    Subject to [***] Spectrum Pooling Agreement Representations
and Warranties    The Spectrum Pooling Agreement would contain customary terms,
conditions, representations, warranties and covenants for a transaction of this
nature including, but not limited to, representations as to the usability of the
S-Band Spectrum and required ATC authorization. Assignment of Spectrum Pooling
Agreement    All rights and obligations of [***]

 

2



--------------------------------------------------------------------------------

Access to SkyTerra Information    After execution of the Spectrum Pooling
Agreement [***] Conditions Precedent    Among other items, [***] Consequence of
[***]    In the event [***] Regulatory Matters   

Consummation of the Spectrum Pooling Agreement and any transactions contemplated
thereby (including any potential purchase of the S-band Spectrum by SkyTerra),
would be subject to obtaining all necessary regulatory approvals.

 

[***]

Fees and Expenses    [***] Confidentiality    This Summary constitutes
Confidential Information (as such term is defined in the Confidentiality and
Nondisclosure Agreement (the “Confidentiality Agreement”), effective as of
December 22, 2009, by and among TerreStar, Harbinger Capital Partners Master
Fund I, Ltd., and Harbinger Capital Partners Special Situations Fund, L.P.), and
shall be treated as such by TerreStar pursuant to the terms of the
Confidentiality Agreement.

 

3